UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) June 17, 2010 ATHERONOVA INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 0-52315 (Commission File Number) 20-1915083 (IRS Employer Identification No.) 2301 Dupont Drive, Suite 525 Irvine, CA 92612 (Address of Principal Executive Offices and zip code) (949) 476-1100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03 Material Modification to Rights of Security Holders. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 17, 2010, the Registrant’s Board of Directors approved and adopted, effective as of May 13, 2010, Amended and Restated Bylaws of the Registrant.The Amended and Restated Bylaws reflects the Registrant’s current name, provides for one-year terms for directors, expands the rights of stockholders to authorize actions by written consent, provides for permissive indemnification, provides for certificated or uncertificated shares and provides for majority approval of items presented to the Board of Directors and stockholders The Amended and Restated Bylaws is attached as Exhibit 3.2 hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Amended and Restated Bylaws of AtheroNova Inc. Effective May 13, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AtheroNova Inc. Date:June 23, 2010 By: /s/Mark Selawski Mark Selawski Chief Financial Officer & Secretary 3
